 453325 NLRB No. 71CONSEC SECURITY1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982).3All dates are in 1996 unless otherwise indicated.4Contrary to our dissenting colleague™s opinion, this finding is notbased on ‚‚pure speculation,™™ but, rather is a reasonable inference
that a reduction of income in the magnitude of 25 percent would im-
pair an employee™s ability to earn a living to such an extent that the
employee would be forced to seek alternative employment. Construc-
tive discharge cases involving reduction in income routinely require
a showing that there was a substantial reduction for an indefinite pe-
riod of time. It is inferred that the magnitude and duration of the
reduction constitute so onerous a change as to force an employee to
leave. Evidence concerning the actual impact of the reduction on the
employee™s livelihood is not required. See e.g., T & W Fashions,supra; La Favorita, Inc., supra; and Trumbull Industries, supra.Chairman Gould notes, moreover, if it was required, a substantial
tide of litigation would be promoted.Consec Security and Teamsters Union Local 102a/w International Brotherhood of Teamsters,
AFLŒCIO. Case 22ŒCAŒ21682March 13, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn August 20, 1997, Administrative Law Judge D.Barry Morris issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge™s rulings, findings,1and con-clusions and to adopt the recommended Order.1. The Respondent contends that the judge failed toconsider its defense under Wright Line,2that it wouldhave taken the actions of removing and replacing its
taxi dispatchers and unilaterally reimposing its original
$6.50/8.50 rates of pay regardless of whether the
Union demanded recognition. It argues that in order to
have a profitable contract with the Port Authority, it
had to pay the lower rates at which it had initially
hired the dispatchers and that it had decided well be-
fore any union involvement that it would replace allthe existing dispatchers with dispatchers who would
work for the lower rates. The Respondent also argues
that it had begun to advertise for, hire, and train re-
placements before a union was even consulted by the
employees.We find no merit in the Respondent™s arguments.There is no question that the Respondent had eco-
nomic reasons for paying lower rates than its prede-
cessor. There is also no question that the Respondent
lawfully could have permanently replaced the taxi dis-
patchers when they engaged in a strike over wage
rates. NLRB v. Mackay Radio & Telegraph Co., 304U.S. 333 (1938). However, the Respondent did not do
that. Instead, it allowed the dispatchers to return to
work, threatened to terminate them because they had
engaged in a strike, reassigned them the day after re-
ceiving a representation petition from the Board™s re-
gional office, and told the employees that they were
being reassigned because the Respondent had received‚‚a letter or something™™ from the Labor Board and‚‚didn™t appreciate that.™™ Instead of acting within its
lawful right to replace the striking employees with em-
ployees who would accept the lower rates, the Re-
spondent allowed the employees to return to work and
then took adverse action against them because of their
union and concerted activities. This, as the judge prop-
erly found, the Respondent was not permitted to do re-
gardless of its legitimate economic concerns and re-
gardless of its early intentions to replace the dispatch-
ers with those who would work at the lower rate.2. Contrary to our dissenting colleague, we agreewith the judge™s conclusion that employee Livsey was
constructively discharged. Livsey had been employed
by the Respondent as a taxi dispatcher at Newark air-
port where she earned $8.50 per hour. The Respondent
unlawfully transferred Livsey from the Newark airport
job to a security guard position in Elizabeth, New Jer-
sey which paid $6.50 per hour. Livsey accepted the se-
curity guard position on November 7, 19963and thendeclined it on November 8 because the job paid only
$6.50 per hour. Acceptance of the security guard posi-
tion would have resulted in a reduction of approxi-
mately 25 percent of Livsey™s income.As the judge noted, the Board has held that a sig-nificant reduction in income for an indefinite period of
time, causing an employee to quit and seek alternative
employment, when a motive for such treatment was
protected activity will establish constructive discharge.
T & W Fashions, 291 NLRB 137, 142 (1988); LaFavorita, Inc., 306 NLRB 203, 205 (1992); TrumbullIndustries, 314 NLRB 360, 365 (1994). We find thatthe reduction of Livsey™s wages by nearly 25 percent
clearly meets this test. Thus, it can reasonably be in-
ferred that such a large reduction in income would im-
pair an employee™s ability to meet living expenses to
such an extent that the employee would be compelled
to seek alternative employment.4In this regard, we disagree with Member Hurtgen™sview that Livsey should work for the lesser rate, file
a charge with the Board, and be made whole for her
loss, plus interest. That Livsey could be made whole
at a future date does not address the question of howVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00453Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Dillingham Marine, 239 NLRB 904 (1978), cited as authority byour dissenting colleague, is distinguishable. In that case, the judge
found that the employee™s primary motivation for leaving his job
was that he preferred the day shift because he was tired of working
nights and his wife did not want to be left alone at night with the
children. Livsey™s reason for declining the security guard position
was solely because of the reduction of income. In contrast to
Dillingham Marine, there was no question of mere preference inworking conditions.6See e.g., Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 199Œ200(1941).7NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).she meets her economic needs until her charge withthe Board is fully litigated. The thrust of Board prece-
dent on constructive discharge with regard to loss of
income is that if the reduction of wages is significant
and extends for an indefinite period, the reduction is
so onerous as to force an employee to leave.5In suchcircumstances, to ‚‚work then grieve™™ would result in
immediate and severe economic hardship. To find a
constructive discharge here does not reward Livsey for
voluntary unemployment. Instead, it recognizes the on-
erous burden of reduced income that forced her to seek
a higher paying job elsewhere.Nor do we agree that Livsey™s action was inconsist-ent with a discriminatee™s obligation to seek to miti-
gate damages. The doctrine of mitigation of damages
is a remedial issue6and is not a factor in determiningwhether a violation is established. Thus, the elements
to be proven to establish a constructive discharge, set
out in the cases cited above, do not include the respon-
sibility to mitigate damages. That responsibility is rel-
evant only to a determination of the remedy in the
event the constructive discharge is found, and it is
typically raised at the compliance stage of a proceed-
ing.3. We find that the judge also properly determinedthat a Gissel7bargaining order is a necessary compo-nent of the remedy in this case. The record shows that
by November 4, 26 of the 32 unit employees had
signed authorization cards on behalf of the Union.
These cards were properly authenticated. Accordingly,
we find that on November 4, the Union represented a
majority of the unit employees. On November 4, the
Union demanded by letter that the Respondent recog-
nize the Union as the exclusive collective-bargaining
representative of its employees. On November 6, the
Respondent refused the Union™s demand by stating,
‚‚please be informed that the people you claim to be
representing no longer work as taxi dispatchers for this
company.™™In agreeing with the judge™s imposition of a Gisselbargaining order, we find that the Respondent™s con-
duct clearly demonstrates that holding a fair election in
the future would be unlikely. In this regard, we note
that the Respondent™s misconduct includes a threat by
a high-level official that the employees would be ter-
minated for engaging in a strike; the layoff, construc-tive discharge or discharge of almost two-thirds of theunit employees; and the reduction of wages of the re-
mainder of the unit shortly after the Union demanded
recognition and the Respondent received notice that
the Union had filed a representation petition. The en-
during coercive effect of the Respondent™s misconduct,
which touched virtually every employee in the unit, isclear.During the second strike by the unit employees onOctober 29, Operations Manager Shawn Gilgallon
threatened the employees with termination for engag-
ing in a strike. On November 6, 2 days after the Union
demanded recognition and only 1 day after the Re-
spondent received notice that the Union had filed a
representation petition, the Respondent told the entire
bargaining unit that they had been reassigned. Accord-
ing to the credited testimony, Personnel Director Mack
said in answer to an employee™s question about why
everyone was being reassigned, ‚‚between you and me
... Consec received a letter or something from the

Labor Board or the lawyer™s office and they didn™t ap-
preciate that so they reassigned everyone.™™ As a result
of the Respondent™s reassignment of unit employees,
13 employees were laid off, 5 employees were con-
structively discharged, and 1 employee was discharged.
Ten employees remained in their jobs as taxi dispatch-
ers but at the reduced rate of $6.50/8.50 per hour.
Thus, 8 days after threatening to terminate employees
for engaging in concerted activity, and almost imme-
diately after the Union demand for recognition, almost
two thirds of the bargaining unit was removed. Such
action can only serve to reinforce employees™ fear that
they will lose employment if they persist in union ac-
tivity. Electro-Voice, 320 NLRB 1094, 1095 (1996);Koons Ford of Annapolis, 282 NLRB 506, 508 (1986),enfd. 833 F.2d 310 (4th Cir. 1987). Further, the impact
of this action was magnified by its proximity to the
Union™s demand for recognition and filing of a rep-
resentation petition. Electro-Voice, Inc., supra; AstroPrinting Services, 300 NLRB 1028, 1029 (1990).With this swift, massive dismantling of the bargain-ing unit, the Respondent sent its employees the un-
equivocal message that it was willing to go to extraor-
dinarily lengths in order to extinguish the union orga-
nizational effort. It is reasonable to infer that such a
severe message will have a lasting effect on the unit
employees™ exercise of their rights to organize. Laying
off, and discharging almost two-thirds of the bargain-
ing unit is unlawful conduct that ‚‚goes to the very
heart of the Act™™ and is not likely to be forgotten.
NLRB v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4thCir. 1941).Finally, the severity of the Respondent™s misconductis compounded by the involvement of high-ranking of-
ficials. Operations Manager Gilgallon threatened strik-
ing employees with termination for engaging in con-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00454Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 455CONSEC SECURITY1At Newark airport, she earned $8.50 per hour.2Dillingham Marine, 239 NLRB 904, 915 (1978).3I distinguish Livsey from other employees who declined the jobat the new location because of substantial transportation difficulties
in getting there.certed activity. Eight days after this threat, Gilgallonremoved the employees from their shift, personally
telling them they had been reassigned. That reassign-
ment resulted in nearly two-thirds of the unit losing
their positions as taxi dispatchers. When the antiunion
message is so clearly communicated by the words and
deeds of the highest levels of management, it is highly
coercive and unlikely to be forgotten. See Electro-Voice, 320 NLRB 1094, 1096 (1996), and America™sBest Quality Coatings Corp., 313 NLRB 470, 472(1993), enfd. 44 F.3d 516 (7th Cir. 1995), cert. denied
115 S.Ct. 2609 (1995).In light of the Respondent™s swift, strong, and per-vasive actions described above, we conclude that the
possibility of erasing the effects of the Respondent™s
unfair labor practices by use of traditional remedies is
slight and that holding a fair election is unlikely. Ac-
cordingly, we agree with the judge that a Gissel bar-gaining order is warranted.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Consec Security, Kearny,
New Jersey, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order.MEMBERHURTGEN, dissenting in part.I do not agree that employee Livsey™s decision toquit was tantamount to a constructive discharge by Re-
spondent.I agree that Respondent unlawfully transferredLivsey from the Newark airport to a job in Elizabeth,
New Jersey. Although Livsey accepted the job on No-
vember 7, she changed her mind on the next day and
quit. Her sole reason for doing so was that the job paid
only $6.50 per hour.1In my view, this reduction inpay was not ‚‚so onerous as to force [Livsey] to
leave.™™2Rather, this is a classic case in which the em-ployee can ‚‚work now and grieve later.™™ That is, she
can work for the lesser rate, file a charge with the
Board, and be made whole for her loss, plus interest.
If instead she chooses to quit, I would not reward her
by paying her full backpay for the period of her volun-
tarily chosen unemployment. Her action is inconsistent
with the principle that discriminatees must seek to
mitigate their losses.3My colleagues say that mitigation is an issue thatarises only after a violation is established. However, a
violation herein is established by Respondent™s transfer
of Livsey to Elizabeth. The issue is whether Livseyshould have kept that job (and sought the pay dif-ference in this proceeding), rather than quit and seek
full backpay for the period of her voluntary unemploy-
ment. I believe that mitigation principles preclude the
latter choice.My colleagues opine that Livsey was forced by eco-nomic circumstances to leave her job. In this regard,
they say that her reduced salary would not permit her
to meet her living expenses. There is not a shred of
evidence to support this finding. The record is entirely
devoid of any facts concerning Livsey™s economic and
family situation. I would not premise a finding on pure
speculation.The cases cited by my colleagues do not supporttheir contrary view. In T & W Fashions, 291 NLRB137, 142 (1988), the wage reduction was 50 percent.
In Trumbull, 314 NLRB 360, 365 (1994), the unlawfulsuspension left the employee with no income at all.
Most significantly, in La Favorita, 306 NLRB 203,205 (1992), the Board repeats the relevant test from
Algreco Sportswear, 271 NLRB 499, 500 (1984).The test is, of necessity, an objective one, takinginto account the circumstances of each case. The
mere existence of discrimination is insufficient to
warrant consideration of abandonment of employ-
ment as a constructive discharge.In the instant case, there is only a showing of discrimi-natory reduction. The particular ‚‚circumstances™™ con-
cerning Livsey are wholly missing from this record.Richard E. Fox, Esq. and Stacey McCauley, Esq., for theGeneral Counsel.John A. Craner, Esq. (Craner, Nelson, Satkin & Scheer), ofScotch Plains, New Jersey, for the Respondent.Nancy Macirowski, Esq. (Reinhardt & Schachter, P.C.), ofNewark, New Jersey, for the Charging Party.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in Newark, New Jersey, on March 12Œ
14, and April 3 and 24, 1997. On a charge filed on Novem-
ber 12, 1996, and amended on January 13, 1997, an amended
complaint was issued on February 28, 1997, alleging that
Consec Security (Respondent) violated Section 8(a)(1), (3),
and (5) of the National Labor Relations Act (the Act). Re-
spondent filed an answer denying the commission of the al-
leged unfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally, and file briefs. Briefs were filed on May 28,
1997.On the entire record of the case, including my observationof the demeanor of the witnesses, I make the followingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00455Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates refer to 1996 unless otherwise specified.FINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation, with an office and place ofbusiness in Kearny, New Jersey, has been engaged in provid-
ing taxi dispatching and other related services for the New
York/New Jersey Port Authority at Newark International Air-
port. Respondent has admitted, and I find, that it is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act. In addition, it has been admit-
ted, and I find, that Teamsters Union Local 102 a/w Inter-
national Brotherhood of Teamsters, AFL-CIO (the Union) is
a labor organization within the meaning of Section 2(5) of
the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts1. BackgroundOn August 16, 1996,1Respondent submitted a bid to pro-vide taxi dispatching services at Newark International Air-
port. On September 29 or 30 Respondent was advised by the
New York/New Jersey Port Authority that it had been award-
ed the taxi dispatching contract and would succeed the
present contractor, Haynes Security. Haynes had been paying
its dispatchers $8.50 per hour and its supervisors $12.65 per
hour. During October the dispatchers employed by Haynes
were advised to contact Respondent and to fill out employ-
ment applications if they wished to continue to work at the
airport. In a letter dated October 20 Consec welcomed the
former Haynes employees to the new company, and stated:As you know, the current rates of pay will be chang-ing. The new rate per dispatcher will be in the $6.50
range to start. Benefits are also available upon inquiry;
and your questions and comments are welcome.2. The October 26 work stoppageRespondent commenced the taxi dispatch operation atNewark Airport at 12 midnight Saturday, October 26. Later
that day, at approximately 3:30 p.m., 25 to 30 employees
gathered at Terminal C, where they engaged in a strike to
protest Respondent™s rate of pay. After approximately 2
hours, Kenneth Johnson, Respondent™s Operations Manager,
distributed a memo to the employees. The memo, signed by
Tim Shadle, Manager, stated, ‚‚There appears to be some
questions regarding pay rates .... 
Please accept this as awritten guarantee that your current pay rate holds true with
our company.™™ After several striking employees expressed
concern with the phrase ‚‚current pay rate,™™ Shadle agreed
to add the phrase, ‚‚the pay rate that you were making with
Haynes Security.™™ Thereafter, the striking employees re-
turned to work.3. The second work stoppageOn Monday, October 28, the dispatchers received a memo-randum from Shawn Gilgallon, operations manager, which
stated:As you know, because of the ‚‚incident™™ that oc-curred on Saturday at 3 p.m., Consec Security has
agreed to pay the rate of $9.00 for taxi dispatchers and
$12.50 for dispatch supervisors.This rate of pay will stay in effect until November10, at which time we will evaluate the situation further
and decide whether to extend again.After the employees learned that the rate of $9 for dis-patchers and $12.50 for dispatch supervisors would remain in
effect only until November 10, they decided to engage in a
second work stoppage. At approximately 7 p.m. on October
29 the employees engaged in a strike at Terminal C. Cheryl
Henderson, who appeared to me to be a credible witness, tes-
tified that Shawn Gilgallon said to the employees ‚‚he could
fire all of us because we walked off the job and we™re not
unionized.™™ After several minutes of discussion between
Shawn Gilgallon and the striking employees an agreementwas reached whereby Respondent agreed to extend the prior
rate of pay until January 1, 1997. In return, the striking em-
ployees agreed to return to work. In a memo dated October
29 from Shawn Gilgallon to the dispatchers, Respondent stat-
ed:As you know, because of the ‚‚incident™™ that oc-curred on Saturday at 3 p.m., Consec Security has
agreed to pay the rate of $9.00 for taxi dispatchers and
$12.50 for dispatch supervisors.This rate of pay will stay in effect until January 1,1997, at which time we will evaluate the situation fur-
ther and decide whether to extend again.4. Union representationOn October 29, Sandra Lewis, a dispatch supervisor, con-tacted Paul Schachter, a labor attorney, to discuss union rep-
resentation. On November 1 she met with Schachter and Jack
Riley, secretary-treasurer of the Union, at Schachter™s office.
At this meeting Schachter and Riley gave Lewis union au-
thorization cards to distribute to the bargaining unit employ-
ees. Between November 1 and November 4, Lewis and sev-
eral other employees distributed the cards to the dispatchers
and on November 4 Lewis delivered the signed cards to
Schachter™s office. Late in the afternoon of November 4,
Schachter faxed a letter to Eileen Gilgallon, president of Re-
spondent, demanding that Respondent recognize the Union as
the bargaining representative of the Newark Airport dispatch-
ers. On November 5 a representation petition was filed with
Region 22 of the Board. At 1:57 that afternoon the Region
faxed a copy of the petition to Respondent.5. Reassignment of bargaining unit employeesOn November 6 Respondent advised the entire bargainingunit that they had been ‚‚reassigned.™™ At approximately 11
a.m. the dispatchers working on the morning shift were ap-
proached by Shawn Gilgallon, removed from their shift and
told to report to Larry Mack, Personnel Director, for reas-
signment. Sandra Lewis, a dispatch supervisor, contacted
Mack on November 6 to ask why the employees were being
reassigned. Lewis, who appeared to me to be a credible wit-
ness, testified, and I so find, that Mack told her ‚‚between
you and me ... Consec received a letter or something from

the Labor Board or the lawyer™s office and they didn™t appre-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00456Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 457CONSEC SECURITYciate that so they reassigned everyone.™™ The following dayLewis visited Respondent™s office to obtain her reassignment.
She and several other employees asked Eileen Gilgallon why
they could not return to the airport. Eileen replied that ‚‚none
of us can go back to the airport and work because ... we

walked off our posts and we had no right to walk off our
posts and we cost them $4,000.™™6. Termination of Keisha GiffordOn the evening of November 6 the bargaining unit em-ployees held a meeting with a union representative. As a re-
sult of that meeting the employees decided to report to Re-
spondent™s offices on November 7 in order to receive their
job reassignments. At that time Keisha Gifford was told by
Mack that there was a position available at a parking lot in
New Brunswick for $6.50 per hour. Gifford told Mack ‚‚I
have an excellent work record with Haynes Security and with
me living five minutes away from the airport, why would I
leave the airport making $6.50 an hour, go all the way to
New Brunswick, 45 minutes away, for $6.50 an hour, when
I can stay in the airport.™™ When Mack did not answer Gif-
ford, she repeated the question. At that time Mack replied,‚‚[Y]ou don™t have to worry about it anyway because you are
fired.™™ Mack handed Gifford a termination notice which stat-
ed that she was discharged for insubordination.7. Constructive dischargesa. Sandra LewisOn November 7 Lewis was offered reassignment to a se-curity position in Paterson, New Jersey, at a salary of $8.50
per hour. Her shift at the Newark Airport had been 11 p.m.
to 7 a.m. The hours of the shift offered to Lewis in Paterson
were 8 a.m. to 4 p.m. Lewis declined the offer because the
salary was $4 per hour less than what she had been receiv-
ing; she would need an automobile to travel to Paterson and
she did not have automobile insurance; and the new job
would require a change in shift. When Lewis asked Mack if
she could return to a position at the airport he replied that
she could not. Several days later Mack gave Lewis a layoff
slip.b. Renee LivseyOn November 7 Renee Livsey was offered a securityguard position in Elizabeth, New Jersey, which she accepted.
On November 8, however, she advised Mack that she could
not accept the position in Elizabeth because it paid only
$6.50 per hour. Mack did not offer to return Livsey to the
airport and gave her a layoff slip.c. Wendy HarrisOn November 7 Wendy Harris was offered a securityguard position in Paterson, New Jersey. The shift was from
8 a.m. to 4 p.m. Harris declined the position because she had
worked a 4 p.m. to 12 midnight shift for 11 years and was
dropped off each day at the airport by her niece. Harris testi-
fied that she did not have transportation to get to the
Paterson job. Harris asked Mack if she could return to the
airport and he replied that she could not. Mack provided
Harris with a handwritten note which stated, ‚‚Miss WendyHarris has been placed in a temporary layoff status. Atpresent there isn™t a site available for her.™™d. Wanda ElyseeOn November 7 Wanda Elysee was offered a security po-sition in Paterson, New Jersey, at a welfare clinic. She testi-
fied that the rate of pay offered was between $8 and $8.50
per hour. After visiting the facility she declined to accept the
offer because she would have had to take four buses to get
to the facility at a daily cost of $10. She testified that to get
to her present job at Newark Airport she took one bus at a
cost of $1. Elysee asked Mack if she could return to a posi-
tion at the Newark Airport to which he replied that she could
not and he provided her with a layoff slip.e. Rosetta BaronOn November 7 Mack offered Rosetta Baron a position asa security guard in a parking lot in New Brunswick at the
rate of $6.50 per hour. The position required her to sit in a
car in the parking lot and Baron advised Mack that she did
not own a car. Baron declined the position. She also stated
that the position in New Brunswick would require that she
travel on two buses and a train at a cost of $62.50 per week
compared with her previous commuting expense of $10 per
week. After advising Mack of the reasons why she could not
accept the position Mack provided her with a layoff slip.B. Discussion and Conclusions1. Threat to discharge employeesThe complaint alleges that Shawn Gilgallon threatenedemployees with discharge because they engaged in protected
concerted activities. Cheryl Henderson credibly testified that
during the work stoppage on October 29 Shawn told the em-
ployees ‚‚he could fire all of us because we walked off the
job and we™re not unionized.™™ This was corroborated by
Sandra Lewis, who credibly testified that Shawn told the em-
ployees ‚‚that we weren™t a union and that he could fire ev-
erybody on the spot.™™ Similarly, Renee Livsey credibly testi-
fied that Shawn told the employees ‚‚we had abandoned our
posts and we all could be fired.™™ Indeed, Shawn, while de-
nying that he mentioned ‚‚unionization,™™ conceded that he
told the employees ‚‚if you don™t go back to work ... I will

terminate you .... 
You walked off your job .... You
had no right to walk off your job .... I 
find that ShawnGilgallon told the employees that he could fire them because
they walked off the job.In Baddour, Inc., 303 NLRB 275 (1991), the Board foundthat respondent™s statements to bargaining unit employees
that ‚‚union strikers can lose their jobs™™ conveyed to the or-
dinary employee the clear message that employment will be
terminated. Such a statement unlawfully implied a threat of
job loss as a result of the strike and thus interfered with em-
ployees™ Section 7 rights. Although an employer is not re-
quired, in accordance with Eagle Comtronics, Inc., 263NLRB 515 (1992), to fully detail the protections of striker
replacement enumerated in Laidlaw Corp., 171 NLRB 1366(1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied 397
U.S. 920 (1970), an employer remains barred from threaten-
ing employees, as a result of a strike, that employees will be
deprived of their rights in a manner inconsistent withVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00457Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The complaint also alleges that on November 7 Eileen Gilgallonthreatened employees with reassignment. Lewis testified that on No-
vember 7, after the employees had been told that they would be re-
assigned, Eileen told them that they could not return to their airport
jobs because ‚‚we walked off our posts.™™ I do not believe that Ei-
leen was ‚‚threatening™™ the employees. Instead, she was explaining
to them her reason why they had been reassigned. In addition, the
complaint alleges that on November 6 Mack threatened employees
with reassignment. On that day Lewis asked Mack why the employ-
ees were being reassigned. He replied, ‚‚Consec received a letter or
something from the Labor Board or the lawyer™s office and they
didn™t appreciate that so they reassigned everyone.™™ I also do not
believe that Mack was ‚‚threatening™™ the employees. He instead was
telling Lewis the reason it was decided to reassign the employees.
In any event, even if this be determined to constitute a threat, I am
ordering an 8(a)(1) remedy in connection with the threat to discharge
made by Shawn Gilgallon.Laidlaw. See Trumbull Industries, 314 NLRB 360, 363Œ364(1994). Gilgallon™s threat to terminate the dispatchers is ‚‚not
merely an inaccurate statement of law, it is a clear contradic-
tion of the Laidlaw reinstatement rights afforded to economicstrikers.™™ Mediplex of Danbury, 314 NLRB 470, 471 (1994).Accordingly, I find that Shawn Gilgallon™s threat on October
29 that he could terminate the striking employees constitutes
a violation of Section 8(a)(1) of the Act.22. Reduction in salaries, layoffs, and reassignmentofemployees
On October 26 the employees engaged in their first workstoppage, protesting the reduction in pay. This resulted in a
memorandum from Respondent on the same day stating
‚‚please accept this as a written guarantee that your current
pay rate holds true with our company.™™ A handwritten note
on the memo confirmed that the guarantee was for the ‚‚pay
rate that you were making with Haynes Security.™™ On Octo-
ber 28 Respondent distributed a memorandum to the employ-
ees which stated that the prior rate of pay ‚‚will stay in effect
until November 10, at which time we will evaluate the situa-
tion further and decide whether to extend again.™™ On Octo-
ber 29 the employees engaged in a second work stoppage,
protesting Respondent™s commitment to retain the prior pay
rate only until November 10. On the same day Respondent
distributed a memo stating that the agreement to pay the rate
of $9 for taxi dispatchers and $12.50 for dispatch supervisors
‚‚will stay in effect until January 1, 1997.™™Respondent contends that on October 30 it distributed amemo to the taxi dispatchers which stated ‚‚we have no al-
ternative other than [to] hire personnel that will accept™™ a
rate of $6.50 per hour. The memo continued, ‚‚We are cur-
rently interviewing applicants to fill these positions. When
they are trained, we will immediately start replacing you.™™
Cheryl Henderson credibly testified that she never saw this
memo, that it had never been distributed by Respondent and
that it was not posted. She also credibly testified that Re-
spondent never told the employees that they would be re-
placed. The other employee witnesses similarly testified. No
employee testified that he or she received this document. Re-
spondent produced no witness who testified that he or she
distributed this memorandum. The General Counsel main-tains that this document is not authentic and was not pro-
duced on October 30. I do not believe it is necessary thatI determine that question. I do find, however, that the allegedOctober 30 document was not distributed to the employees.In the late afternoon of November 4 the Union attorneyfaxed a letter to Respondent demanding recognition on be-
half of the Union. At 1:57 p.m. on November 5 the Region
faxed a copy of the representation petition to Respondent. At
11 a.m. on November 6 Respondent reduced the salary of its
employees, laid them off and reassigned them.Under Wright Line, 251 NLRB 1083, 1089 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982), the Board requires that the General Counsel make a
prima facie showing sufficient to support the inference that
protected conduct was a motivating factor in the employer™s
decision. Once this is established, the burden shifts to the
employer to demonstrate that the ‚‚same action would have
taken place even in the absence of the protected conduct.™™I believe that General Counsel has made a prima facieshowing sufficient to support the inference that protected
conduct was a motivating factor in Respondent™s decision to
take the action that it took on November 6. In its October
29 memo Respondent agreed to pay the rate of $9 for dis-
patchers and $12.50 for dispatch supervisors until January 1,
1997, at which time ‚‚we will evaluate the situation further
and decide whether to extend again.™™ The demand for rec-
ognition was faxed to Respondent™s office on the afternoon
of November 4. A copy of the representation petition was
faxed to Respondent™s office at approximately 2 p.m. on No-
vember 5. The very next morning, despite Respondent™s
commitment of 1 week earlier to maintain the pay rate until
January 1, 1997, it reduced the salaries, laid off and reas-
signed its employees. Indeed, Mack told Lewis that ‚‚Consec
received a letter or something from the Labor Board or the
lawyer™s office and they didn™t appreciate that so they reas-
signed everyone.™™Respondent contends that it took the actions that it did onNovember 6 because it could not afford to pay dispatchers
at the rate of $9 per hour. Shawn Gilgallon testified that pur-
suant to the bid, the Port Authority pays the company $8.45
per hour for dispatchers and $9.90 per hour for supervisors.
Respondent argues, therefore, that if it were required to pay
dispatchers $9 per hour it would be losing 55 cents per hour.
In addition, Shawn testified that the Company was losing
$4000 per week in having to pay the employees at the
Haynes Security rate.An employer has the right to discharge employees, so longas the employer is not violating the National Labor Relations
Act or any other applicable statute. See Airport AviationServices, 292 NLRB 823, 827 (1989). It is understandablethat at some point Respondent would wish to reduce the sala-
ries of its employees so that it would be more in line with
the payments it receives from the Port Authority under its
contract. However, what Respondent is not permitted to do
is to take adverse action against the employees because of
their Union activities. Larry Mack testified that the Company
would have needed approximately 25 replacement employees
when it began its replacement program. Yet, on November
6, when Respondent replaced the employees, it did it with
a mere 12 replacements. Considering Respondent™s commit-
ment a week earlier to pay its dispatchers $9 per hour until
January 1, 1997, and in view of the fact that it did not have
sufficient replacements available on November 6, I find that
Respondent has not satisfied its burden of showing that theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00458Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 459CONSEC SECURITYaction that it took on November 6 ‚‚would have taken placeeven in the absence of the protected conduct.™™3. Constructive dischargesThe complaint alleges that the reassignments on November7 resulted in the constructive discharges of several employ-
ees. The two elements necessary to establish a constructive
discharge are, first, that the burdens imposed on the em-
ployee must cause a change in working conditions so dif-
ficult or unpleasant as to force an employee to resign, and
second, that the burdens were imposed because of the em-
ployees™ union activities. Grocers Supply Co., 294 NLRB438, 439 (1989). A significant reduction in income for an in-
definite period of time, causing an employee to quit and seek
alternative employment, when a motive for such treatment
was protected activity will establish constructive discharge. T& W Fashions, 291 NLRB 137, 142 (1988); Trumbull Indus-tries, supra, 314 NLRB at 365.Wendy Harris was forced to resign since she did not havean automobile and could not get to her new job without one.
Sandra Lewis could not accept reassignment since she need-ed an automobile to travel to Paterson, New Jersey, and she
did not carry automobile insurance. Rosetta Baron was told
that her new position as a security guard required her to sit
in an automobile in a parking lot and she declined the posi-
tion after advising Mack that she did not own an automobile.
Wanda Elysee declined an offer to work as a security guard
in Paterson, New Jersey, since she could not get to the job
without taking four buses at the rate of $10 a day. In addi-
tion, each of the five employees would have suffered a sub-
stantial reduction in pay. The Board has held that a construc-
tive discharge will result from an employer™s decision to cut
the pay of its employees. See T & W Fashions, supra, 291NLRB at 142; Williamhouse of California, Inc., 317 NLRB699, 715 (1995). Accordingly, I find that Respondent con-
structively discharged its employees Rosetta Baron, Wanda
Elysee, Wendy Harris, Sandra Lewis, and Renee Livsey, in
violation of Section 8(a)(1) and (3) of the Act.4. Discharge of GiffordOn November 6 Keisha Gifford placed a call to LarryMack to ask where the employees were being reassigned.
Mack told Gifford that he did not want all of the employees
calling him and they should pick one representative to do so.
Later that day Gifford telephone Mack and told her that she
was the chosen representative. On November 7 Gifford went
to the office to pick up her check. She told Mack:I have an excellent work record with Haynes Secu-rity and the job at the airport is five minutes away from
my house. He said he had a position for me available
in New Brunswick. I told him New Brunswick was too
far, that would ruin my work record. Why send me to
New Brunswick for $6.50 an hour, a 45 minute drive,
when I can go to the airport and make $6.50 an hour?Gifford credibly testified that Mack did not answer herquestion, ‚‚so I persisted in asking him why would I go to
New Brunswick for $6.50 an hour when I can go to the air-
port for $6.50 an hour?™™ ‚‚He told me I do not have to
worry about it because I was fired.™™ Respondent contends
that Gifford was discharged on November 7 for ‚‚insubor-dination.™™ Mack testified that Gifford was loud, that shecalled the company an ‚‚unprofessional, rinky-dink organiza-
tion,™™ and that she referred to him as an ‚‚Uncle Tom.™™
Both Mack and Shawn Gilgallon conceded that the ‚‚Uncle
Tom™™ remark was made after she was terminated. I find that
Respondent has not satisfied its burden of showing that the
‚‚same action would have taken place even in the absence of
the protected conduct.™™ Wright Line, supra, 251 NLRB at1089. Respondent failed to introduce any evidence to show
that it had ever terminated an employee for engaging in ‚‚in-
subordination™™ or for being loud or referring to the company
as an ‚‚unprofessional, rinky-dink organization™™ or some-
thing similar. I find that Respondent™s discharge of Gifford
violated Section 8(a)(1) and (3) of the Act.5. Refusal to bargainBetween November 1 and 4 a majority of the dispatcherssigned authorization cards on behalf of the Union. The cards
were properly authenticated by the employees who witnessed
the signing or who received the signed cards from the sig-
natories. See Don the Beachcomber, 163 NLRB 275 fn. 2(1967). Of a unit of 32 employees, 26 employees signed au-
thorization cards. On November 4 the Union™s attorney faxed
a letter to Respondent demanding that the Company recog-
nize the Union as the exclusive collective-bargaining agent of
the employees. In a reply dated November 6 Eileen Gilgallon
stated, ‚‚[P]lease be informed that the people you claim to
be representing no longer work as taxi dispatchers for this
company.™™In NLRB v. Gissel Packing Co., 395 U.S. 575, 614Œ615(1969), the Supreme Court authorized the Board to issue a
bargaining order in certain factual contexts, including those
meeting the tests set forth below:In fashioning a remedy in the exercise of its discre-tion, then, the Board can properly take into consider-
ation the extensiveness of an employer™s unfair labor
practices in terms of their past effect on election condi-
tions and the likelihood of their recurrence in the fu-
ture. If the Board finds that the possibility of erasing
the effects of past practices and of ensuring a fair elec-
tion (or a fair rerun) by the use of traditional remedies,
though present, is slight and that employee sentiment
once expressed through cards would, on balance, be
better protected by the bargaining order, then such an
order should issue.The standard quoted above has been adequately substan-tiated on this record. By dismantling the bargaining unit less
than two days after having received the Union™s letter, there
can be no doubt that Respondent intended to undermine any
chance that the Union had to organize the dispatchers. Fur-
thermore, by laying off, cutting the salaries of employees
who chose to remain and constructively discharging other
employees, Respondent made it virtually impossible for the
Union to prevail by filing for a Board election. The Board
has repeatedly held that the unlawful discharge or transfer of
a group of employees shall be considered a ‚‚hallmark™™ vio-
lation, which will by itself support the need for a bargaining
order. See Sumo Airlines, 317 NLRB 383, 393 (1995);Garney Morris, Inc., 313 NLRB 101, 103 (1993). Accord-ingly, as the unfair labor practices found herein render it un-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00459Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Inasmuch as Schachter faxed the demand for recognition late inthe afternoon of November 4, it is not certain that Respondent was
aware of the demand until the following day. I have therefore found
that the refusal to bargain took place on November 5. See TradingPort, Inc., 219 NLRB 298, 301 (1975).4Under New Horizons, interest is computed at the ‚‚short-termFederal rate™™ for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §6621.
5If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.likely that even with the aid of conventional remedies a fairelection could be held in the future, I find that ‚‚employee
sentiment once expressed through cards, would, on balance,
be better protected by a bargaining order.™™ As the Union™s
majority is clear, I find that on November 5, 1996,3Re-spondent violated Section 8(a)(1) and (5) of the Act by refus-
ing to recognize and bargain in good faith with the Union
as the representative of the employees in the appropriate unit.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time taxi dispatchers andsupervisors (nonstatutory) employed by Respondent at New-
ark International Airport, Newark, New Jersey, but excluding
all other employees, including managers, statutory super-
visors and guards within the meaning of the Act, constitute
a unit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act.4. At all times since November 4, 1996, the Union hasbeen, and now is, the exclusive representative of the employ-
ees in the above-mentioned appropriate unit for the purposes
of collective bargaining within the meaning of Section 9(a)
of the Act.5. By threatening employees with discharge because theyengaged in protected activities Respondent has engaged in
unfair labor practices within the meaning of Section 8(a)(1)
of the Act.6. By reducing the salary of its employees Larry Blaylock,Michelle Conrad, Yonette Gilmore, Sheryl Henderson, Randy
Henderson, Robert Moore, Beatriz Pillot, Oreena Rivera,
Waffa Shedid, and Jim Siebert; by laying off its employees
Crystal Bland, Blanyon Davis, Seaundell Gilmore, Danett
Hinds, Lamont Jordan, Yolanda Lucas, George Marucha,
Thomas Orenge, David Orioki, Kelly Rivera, Mamie
Timmons, Harry Tucker, and Lavonne Williams; by reassign-
ing its employees; by constructively discharging Rosetta
Baron, Wanda Elysee, Wendy Harris, Sandra Lewis, and
Renee Livsey; and by discharging Keisha Gifford, for activi-
ties protected by the Act, Respondent has engaged in unfair
labor practices within the meaning of Section 8(a)(1) and (3)
of the Act.7. By refusing since November 5, 1996, to recognize andbargain collectively with the Union as the exclusive rep-
resentative of the employees described above, while engaging
in conduct which undermined the Union and prevented a fair
election, Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(1) and (5) of the Act.8. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find it necessary to order Respondent
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.Respondent having unlawfully reduced the salaries ofLarry Blaylock, Michelle Conrad, Yonette Gilmore, Sheryl
Henderson, Randy Henderson, Robert Moore, Beatriz Pillot,
Oreena Rivera, Waffa Shedid, and Jim Siebert, I shall order
that Respondent restore the rates in effect prior to November
6, 1996, and make the employees whole for any loss of earn-
ings they may have suffered by reason of the discrimination
against them, with interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).4Respondent having unlawfully laid off Crystal Bland,Blanyon Davis, Seaundell Gilmore, Danett Hinds, Lamont
Jordan, Yolanda Lucas, George Marucha, Thomas Orenge,
David Orioki, Kelly Rivera, Mamie Timmons, Harry Tucker,
and Lavonne Williams; and having unlawfully constructively
discharged Rosetta Baron, Wanda Elysee, Wendy Harris,
Sandra Lewis, and Renee Livsey; and having unlawfully dis-
charged Keisha Gifford; I find it necessary to order Respond-
ent to offer them full reinstatement to their former positions,
or if such positions no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or other
rights and privileges, and make them whole for any loss of
earnings that they may have suffered from the time of their
layoffs or discharges to the date of Respondent™s offers of
reinstatement. Backpay shall be computed in accordance with
the formula approved in F.W. Woolworth Co.
, 90 NLRB289 (1950), with interest as computed in New Horizons forthe Retarded, supra.Since I have also found that Respondent unlawfully re-fused to bargain with the Union, I shall order that Respond-
ent bargain collectively with the Union as the representative
of the bargaining unit employees.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, pursuant to Section 10(c) of the
Act, I issue the following recommended5ORDERThe Respondent, Consec Security, Kearny, New Jersey, itsofficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with discharge because they en-gage in protected activities.(b) Reducing the salary, laying off, reassigning, construc-tively discharging, and discharging employees for activities
protected by Section 7 of the Act.(c) Refusing to bargain in good faith with TeamstersUnion Local 102 a/w International Brotherhood of Team-
sters, AFLŒCIO as the exclusive representative of the em-
ployees in the appropriate unit described below.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00460Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 461CONSEC SECURITY6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(d) In any like or related manner, interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Upon request, recognize and bargain collectively withthe Union as the exclusive representative of the employees
in the following appropriate unit, concerning terms and con-
ditions of employment and, if an understanding is reached,
embody the understanding in a signed agreement:All full-time and regular part-time taxi dispatchers andsupervisors (nonstatutory) employed by Respondent at
Newark International Airport, Newark, New Jersey, but
excluding all other employees including managers, stat-
utory supervisors and guards within the meaning of the
Act.(b) Restore the salary rates as they existed prior to No-vember 6, 1996, for Larry Blaylock, Michelle Conrad,
Yonette Gilmore, Sheryl Henderson, Randy Henderson, Rob-
ert Moore, Beatriz Pillot, Oreena Rivera, Waffa Shedid, and
Jim Siebert and make them whole for any loss of earnings
as a result of the discrimination against them, with interest,
in the manner set forth in the remedy section above.(c) Within 14 days from the date of this Order, offer Ro-setta Baron, Crystal Bland, Blanyon Davis, Wanda Elysee,Keisha Gifford, Seaundell Gilmore, Wendy Harris, Danett
Hinds, Lamont Jordan, Sandra Lewis, Renee Livsey, Yolanda
Lucas, George Marucha, Thomas Orenge, David Orioki,
Kelly Rivera, Mamie Timmons, Harry Tucker, and Lavonne
Williams full reinstatement to their former positions, or if
such positions no longer exist, to substantially equivalent po-
sitions, without prejudice to their seniority or other rights and
privileges, and make them whole for any loss of earnings
with interest, in the manner set forth in the remedy section
above.(d) Within 14 days from the date of this Order, removefrom its files any references to the unlawful layoffs or dis-
charges, and within 3 days thereafter notify the employees in
writing that this has been done and that the layoffs and dis-
charges will not be used against them in any way.(e) Preserve, and within 14 days of a request, make avail-able to the Board or its agents for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amount of backpay due under the
terms of this Order.(f) Within 14 days after service by the Region, post at itsfacility in Kearny, New Jersey, copies of the attached notice
marked ‚‚Appendix.™™6Copies of the notice, on forms pro-vided by the Regional Director for Region 22, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, or cov-ered by any other material. In the event that, during the
pendency of these proceedings, the Respondent has gone out
of business, the Respondent shall duplicate and mail, at its
own expense, a copy of the notice to all current employees
and former employees employed by Respondent at any time
since November 12, 1996.(g) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that Respondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
threaten employees with discharge becausethey engage in protected activities.WEWILLNOT
reduce the salary, lay off, reassign, con-structively discharge and discharge employees for activities
protected by Section 7 of the Act.WEWILLNOT
refuse to bargain in good faith with Team-sters Union Local 102 a/w International Brotherhood of
Teamsters, AFLŒCIO as the exclusive representative of the
employees in the appropriate unit described below.WEWILLNOT
in any like or related manner, interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you under Section 7 of the Act.WEWILL
, upon request, recognize and bargain collectivelywith the Union as the exclusive representative of the employ-
ees in the following appropriate unit, concerning terms and
conditions of employment and, if an understanding is
reached, embody the understanding in a signed agreement:All full-time and regular part-time taxi dispatchers andsupervisors (nonstatutory) employed by Respondent at
Newark International Airport, Newark, New Jersey, but
excluding all other employees including managers, stat-
utory supervisors and guards within the meaning of the
Act.WEWILL
restore the salary rates as they existed prior toNovember 6, 1996, for Larry Blaylock, Michelle Conrad,
Yonette Gilmore, Sheryl Henderson, Randy Henderson, Rob-
ert Moore, Beatriz Pillot, Oreena Rivera, Waffa Shedid, and
Jim Siebert and make them whole for any loss of earnings
as a result of the discrimination against them, with interest.WEWILL
, within 14 days from the date of the Board™sOrder, offer Rosetta Baron, Crystal Bland, Blanyon Davis,
Wanda Elysee, Keisha Gifford, Seaundell Gilmore, Wendy
Harris, Danett Hinds, Lamont Jordan, Sandra Lewis, Renee
Livsey, Yolanda Lucas, George Marucha, Thomas Orenge,
David Orioki, Kelly Rivera, Mamie Timmons, Harry Tucker,
and Lavonne Williams full reinstatement to their former po-
sitions, or if such positions no longer exist, to substantially
equivalent positions, without prejudice to their seniority orVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00461Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
other rights and privileges, and make them whole for anyloss of earnings, with interest.WEWILL
, within 14 days from the date of the Board™sOrder, remove from our files any references to the unlawfullayoffs or discharges, and within 3 days thereafter notify theemployees in writing that this has been done and that thelayoffs and discharges will not be used against them in any
way.CONSECSECURITYVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00462Fmt 0610Sfmt 0610D:\NLRB\325.053APPS10PsN: APPS10
